J-A28015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: R.B.S., JR., A MINOR                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: R.B.S., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 858 MDA 2021

                 Appeal from the Decree Entered May 27, 2021
    In the Court of Common Pleas of Mifflin County Orphans' Court at No(s):
                                 2020-00011


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                            FILED: MARCH 15, 2022

        R.B.S. (Father) appeals from the decree, entered in the Court of

Common Pleas of Mifflin County, Orphans’ Court Division, involuntarily

terminating his parental rights to R.B.S., Jr. (Child) (born 12/10),1 pursuant

to 23 Pa.C.S.A. §§ 2511(a)(2), (5), (8) and (b) of the Adoption Act.2      After

careful review, we affirm based on the opinion authored by the Honorable

Aaron L. Gingrich.3
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The court also terminated Mother’s parental rights to Child. Mother’s appeal
is docketed at 812 MDA 2021.

2   23 Pa.C.S.A. §§ 2101-2938.

3 Guardian ad litem, Erica J. Shoaf, did not file a brief, stating she supported
the brief filed by Appellee Mifflin County Children and Youth Services (Agency).
See Letter, 10/15/21. Child was also represented at the hearing by Brian R.
(Footnote Continued Next Page)
J-A28015-21



       The family has a history with the Agency pertaining to concerns of

domestic and sexual abuse, drug use, lack of supervision and other safety

concerns. On December 1, 2017, following Mother’s arrest with three of her

four children in the car with her, and Father testing positive for cocaine, Child

and his three siblings were adjudicated dependent and placed in the custody

of the Agency. See Dependency Order of Adjudication, 12/1/17.

       In his opinion, Judge Gingrich sets forth the history of this case:

       [Child] has a diagnosis of Post-Traumatic Stress Disorder [PTSD].
       [Child’s] mental health has deteriorated throughout the duration
       of this case. The underlying facts of [Child’s] PTSD are hard to
       discern. [Child] alleges that Father sexually abused him and his
       siblings, which has led to many of [Child’s] mental health issues
       throughout this case.        These allegations were [deemed]
       unfounded by the Agency.           However, through extensive
       testimony, [Child] has witnesse[d], and potentially been
       subject[ed] to, domestic violence at the hands of [] Father.
       Additionally, [Child] has special education services and an
       individualized education plan [(IEP)] through the school. [Child]
       has significant mental health concerns[,] which has caused him to
       move placements three times during the course of this case.
____________________________________________


Baker, Esquire. See In re: Adoption of L.B.M., 161 A.3d 172, 180 (Pa.
2017) (“[W]hen a child’s relationship with his or her birth family could be
severed permanently and against the wishes of the parents, the legislature
made the policy judgment, as is evidenced from the plain, unambiguous
language of the statute, that a lawyer who represents the child’s legal
interests, and who is directed by the child, is a necessity.”). As our Court has
explained, a child’s legal interests are distinct from his best interests. In re:
Adoption of L.B.M., 161 A.3d at 174. Representing the child’s “‘[l]egal
interests denotes that an attorney is to express the child’s wishes to the court
regardless of whether the attorney agrees with the child’s recommendation,”
while guardian ad litem discerns the child’s best interests; in each case, these
interests are ultimately determined by the orphans’ court.” In re: Adoption
of K.M.G., 240 A.3d at 1243 n.20 (quoting In re: T.S., 192 A.3d at 1082 n.2
(quoting Pa.R.J.C.P. 1154, cmt.)); see also In re: Adoption of L.B.M., 161
A.3d at 174 n.2.

                                           -2-
J-A28015-21


      [Child] struggles with suicidal ideation, violent outbursts, and
      goes to trauma therapy weekly.

      [] Mother and Father had an incredibly tumultuous relationship.
      Mother testified that the relationship was abusive and co-
      dependent, and both Mother and Father struggled with drug use.
      Additionally, there were allegations of physical and sexual abuse
      by Father toward both Mother and the children. [ ] Father
      vehemently denies the allegations that he ever sexually abused
      his children, and no criminal charges have ever been filed against
      Father for the alleged sexual abuse of [Child] or [Child’s] three
      siblings. . . . Father’s visits were suspended [on December 17,
      2019] due to the allegations of sexual abuse, and due to Father
      being incarcerated.

Trial Court Opinion, 5/24/21, at 1-3.

      Following the dependency adjudication, the Agency developed a Child

Permanency Plan, which included the following parental objectives for Father:

live a crime and drug-free lifestyle; maintain stable housing and income;

ensure mental health needs are met through counseling and medication

management; demonstrate parenting skills necessary to meet Child’s

emotional, developmental, and physical needs; and cooperate with Agency

and service providers. Although Father’s visits with Child were suspended on

December 17, 2019, due to the abuse allegations, the Agency continued to

provide services to Father.

      Father was able to maintain housing and employment, however he was

incarcerated twice throughout the dependency proceeding, refused 21 of 28

drug screens, and tested positive for cocaine on January 9, 2019. Despite a

three-year effort by the Agency and Families in Crisis Services (FICS), Father’s

progress was “minimal” throughout dependency. Notably, Father attended


                                     -3-
J-A28015-21



only 6 of 39 parenting education sessions and 12 out of 40 counseling

sessions. Once incarcerated, Father attended all scheduled sessions. After

his release, however, Father attended only 17 of 28 sessions.         See N.T.

Termination Hearing, 3/10/21, at 320-31. The Agency petitioned for

termination of Father’s parental rights on June 4, 2020. After September 5,

2020, Father failed to attend any counseling or parenting sessions,

complaining that they cut into his “me” time. Id. at 320-21.

       At the termination hearings on February 2, 2021, and March 10, 2021,

the court heard testimony from Agency assistant director, Nicole Patkalitsy,

Dr. Kristen Hennessy, Child’s treating psychologist and expert in childhood

trauma, David G. Ray, a licensed psychologist, and Darlene Griffith, a family

counselor at Family Intervention Crisis Services (FICS), who provided

reunification services to both Father and Mother. Following the hearings, the

court terminated Father’s parental rights to Child.4

____________________________________________


4The relevant grounds for termination, as set forth 23 Pa.C.S.A. § 2511, are
as follows:

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary for
          his physical or mental well-being and the conditions and
          causes of the incapacity, abuse, neglect or refusal cannot or
          will not be remedied by the parent.
(Footnote Continued Next Page)


                                           -4-
J-A28015-21



       On appeal, Father raises one issue: “Whether [Father] will be able to

remedy the conditions causing his current incapacity?” Appellant’s Brief, at 7.

Although the court terminated Father’s parental rights to Child pursuant to

sections 2511(a)(2), (5) and (8), Father’s appeal addresses only section

2511(a)(2). See Appellant’s Brief, at 7-9. See also supra n.4.

       In cases involving termination of parental rights, “our standard of review

is limited to determining whether the order of the trial court is supported by

competent evidence, and whether the trial court gave adequate consideration

to the effect of such a decree on the welfare of the child.” In re Z.P., 994


____________________________________________


                                          ...

          (5) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an agency
          for a period of at least six months, the conditions which led
          to the removal or placement of the child continue to exist,
          the parent cannot or will not remedy those conditions within
          a reasonable period of time, the services or assistance
          reasonably available to the parent are not likely to remedy
          the conditions which led to the removal or placement of the
          child within a reasonable period of time and termination of
          the parental rights would best serve the needs and welfare
          of the child.

                                          ...

          (8) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an
          agency, 12 months or more have elapsed from the date of
          removal or placement, the conditions which led to the
          removal or placement of the child continue to exist and
          termination of parental rights would best serve the needs
          and welfare of the child.

23 Pa.C.S.A. §§ 2511(a)(2), (5) & (8).

                                           -5-
J-A28015-21



A.2d 1108, 1115 (Pa. Super. 2010) (quoting In re I.J., 972 A.2d 5, 8 (Pa.

Super. 2009)). “Absent an abuse of discretion, an error of law, or insufficient

evidentiary support for the trial court’s decision, the decree must stand.” In

re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004) (en banc) (internal citations

omitted). On review, “we employ a broad, comprehensive review of the record

in order to determine whether the trial court’s decision is supported by

competent evidence.” Id.

      Parental rights may be involuntarily terminated where any one
      subsection of [s]ection 2511(a) is satisfied, along with
      consideration of the subsection 2511(b) provisions. Initially, the
      focus is on the conduct of the parent. The party seeking
      termination must prove by clear and convincing evidence that the
      parent’s conduct satisfies the statutory grounds for termination
      delineated in [s]ection 2511(a). Only if the court determines that
      the parent’s conduct warrants termination of his . . . parental
      rights does the court engage in the second part of the analysis
      pursuant to [s]ection 2511(b): determination of the needs and
      welfare of the child under the standard of best interests of the
      child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (internal citations omitted).

      Notably, the Agency has provided services for the past three years, yet

Father frames his issue in terms of future ability. Father states he “believes

the court erred in failing to consider [his] ability to remedy said incapacity in

the near future.”   Appellant’s Brief, at 9-10.    This argument is meritless.

Simply stated, Father is out of time. See In re B., N.M., 856 A.2d 847, 855

(Pa. Super. 2004) (“Parental rights are not preserved by waiting for a more

suitable or convenient time to perform one's parental responsibilities while

others provide the child with [the child's] physical and emotional needs.”).

                                      -6-
J-A28015-21



      We also note that Father presented no evidence of a bond between

Father and Child, and the Agency presented considerable evidence that Child

is bonded with his foster family, an adoptive resource. See 23 Pa.C.S.A. §

2511(b). See also In re J.N.M., 177 A.3d 937, 943-44 (Pa. Super. 2018)

(stating that, in performing best-interest analysis pursuant to section 2511(b),

trial court should consider parent-child bond, if any exists, safety needs of the

child, intangibles, such as love, comfort, security, and stability child may have

with current caregiver, and importance of continuing any relationship child

may have with caregiver); In re Z.P., supra (evidence was sufficient to

establish father had no bond with child and remaining with foster parents or

being adopted would serve child’s best interests).

      After our review, we find no abuse of discretion or error of law. B.L.W.,

supra. Accordingly, we rely on Judge Gingrich’s opinion to affirm the decree

terminating his parental rights to Child, and we direct the parties to attach a

copy of that opinion in the event of further proceedings.         See Trial Court

Opinion 5/24/21, at 12-13, 17-18) (finding Agency established clear and

convincing evidence for terminating Father’s parental rights pursuant to

section 2511(a)(2); finding “no bond or attachment between [Child] and

Father”   and   terminating   Father’s   parent   rights   best   serves   Child’s

developmental, emotional, and physical needs pursuant to section 2511(b)).

      Decree affirmed.




                                      -7-
J-A28015-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/15/2022




                          -8-
                                                                                  Circulated QJ
                                                                                                   21 IS 5-C•




    IN
    IN THE  COURT OF COMMON
       TIME COURT    COMMON PLEAS
                        OF  FLEAS OF MIFFLIN COUNTY,
                                  OF MIFFLIN COUNTY, PENNSYL,'VANIA
                                                     PENNSYLVANIA
                                ORPHAN'S
                                ORPHAN'S COURT
                                         COURT DIVISION
                                               DIVISION

IN RE:
IN                                                         Parental Action No. 11 of 2020
                                                                                     2.020


R. B. S. jr,,
R.BS.    Jr.,
aaminor child.



                                      ORDER and
                                      ODER  and OPINION
                          2f�ay
         AND NOW,
             NOW, this
                  th,s J •i.ay cl
                               of J\.fay,
                                  May, 2021, upon
                                             upon consideration of the Petition for Involuntary

Termination of Parental Rights,
                        Rights, filed by
                                      by Mifflin County Children and Youth
                                                                     Youth Social Services Agency

(hereinafter "Agency")to
(hereinafter "Agency") to terminate
                          terminate the
                                    the parental rights of AAWB00
                                        parental rights              Ra SSys,, Sr., It
                                                           A.a B and R@•            it


is hereby
   hereby ORDERED and DECREED said Petition is
                                            is GRANTED.

                             FACTUAL AND PROCEDURAL HISTORY


         R.B.S. Jr.
         RB.S.  Jr. was born on Decemberr
                                Decembe t 2010, and at the time of the termination here was ten (10)

years old.
years old. The natural mother oiR.B.S.Jr.
                              of R.B.S. Jr.is
                                            is AAM
                                               AA BdW
                                                   B (hereafter "Mother")
                                                                " Mother"} and the
                                                                               the natural father

of R.B.S. Jr. is Re»S
o£RBS.Jr.is      Row wwSX*wxW Sr.
                              Sr. (hereafter
                                  (hereafter "Father).
                                             "Father). R.B.S.   Jr. was adjudicated dependent, along

with
with 'his
     his three {3)
               (3) siblings
                   siblings on December 1, 2017. R.B.S.
                                                 RB.S. Jr:
                                                        Jr'sssiblings have since returned to care of

Mother.

         On November 19,
         On              2017, Mother was arrested with three of her {our
                     19, 2017,                                       four children in the car with


 her. Mother
 her. Mother was
             was arrested     driving with
                 arrested for driving with aasuspended
                                             suspended license,
                                                       license, endangering the welfare    children,
                                                                                welfare of cduldrer,

 possession
 possession of drug
               drug paraphernalia,
                    paraphernalia, driving
                                   driving under
                                           under the influence of aacontrolled
                                                                    controlled substance, driving
                                                                                          driving

 with operating privilege
 with operating              suspended or revoked, general
                privilege is suspended             general lighting requirements, and failure to use


 aasafety
   safety belt
          beit system.
               system. Father,
                       Father, on November 20, 2017, had tested positive for cocaine. The children,


                                                   1I
including
including R.B.S.
          RR.BS. Jr., were taken.
                           taken into protective
                                      protective custody, and were all adjudicated dependent on

December
December 1,
         1, 2017.

       The Agency
           Agency made parental
                       parental objectives
                                objectives for Mother and Father.
                                                          Father. Mother's objectives were her

protective capacity,
protective           meeting her
           capacity, meeting her mental health needs, ensuring medical, emotional, and physical

needs
needs are
      are met, safe and
          met, safe and stable housing,
                               housing, stable income,
                                               income, aadrug
                                                         drug free life, proper
                                                              fee life,  proper parenting,
                                                                                parenting, and agency

cooperation.
cooperation.    Father's objectives
                         objectives were similar to Mother's
                                                    Mothers objectives.
                                                             objectives.      Case Supervisor, Nicole

Patkalitsky,
Patkalitsky, testified that
                       that Mother
                            Mother and
                                   and Father
                                       Father have failed
                                                   failed to
                                                          to alleviate any
                                                                       any of the concerns that
                                                                                           that led to

adjudication.
adjudication

        R.B.S. Jr. is the child subject
        R.BS. Jr.               subject to this termination.
                                                termination. R.B.S. Jr. has aadiagnosis of Post-Traumatic
                                                             RB.S. Jr.

Stress
Stress Disorder (hereafter "PTSD").
                (hereafter "PTSD".       R.B.S.
                                         RBS. Jr.'s
                                                Jr's mental health has deteriorated throughout the

duration
duration of this case.
                 case. The underlying
                           underlying facts of R.B.S.
                                               R.B.S. Jr.'s                          R.B.S. Jr. alleges
                                                      Jr's PTSD are hard to discern. RB.S.

that Father
that        sexually abused him and his siblings,
     Father sexually                    siblings, which has led to many
                                                                   mar.y of R.B.S. Jr.'s mental health

 issues
 issues throughout
        throughout this case.
                        case. These allegations were unfounded by the Agency.
                              These allegations                       Agency, However, through

 extensive testimony, R.B.S. Jr.
           testimony, RB.S.  Jr. has witnesses, and potentially been subject to, domestic violence at

 the hands
 the       of his
     hands of his Father.
                  Father. Additionally,
                          Additionally, R.B.S. Jr. has
                                        R.B.S. Jr. has special
                                                       special education
                                                               education services
                                                                         services and an individualized
                                                                                      an individualizer

 education plan
 education plan (hereafter
                {hereafter "IEP") through the school. R.B.S.
                           "TEP") trough                     Jr. has
                                                      R.B.S.Jr.  has significant mental
                                                                                 mental health concerns,
                                                                                               concems,

 which
 which has
       has caused him
                  him to
                      to move placements
                              placements three
                                         three times during the course of
                                                                       of this case. R.B.S.
                                                                          this case. R.B.S. Jr
                                                                                            Jr.


 struggles with
 struggles with suicidal ideation,
                         ideation, violent outbursts, and goes to trauma therapy weekly.

         Testimony provided that
         Testimony provided that Mother and Father had an incredibly tumultuous relationship
                                                                                relationship.


 Mother testified
 Mother           that the
        testified that the relationship
                           relationship was abusive and co-dependent, and both Mother and Father


                                                     2
                                                     2
struggled with
struggled      drug use,
          with drug use. Additionally,
                         Additionally, there were allegations
                                                  allegations of physical
                                                                 physical and sexual abuse by Father

toward
toward both
       both Mother
            Mother and
                   and the children. Mother testified that it
                                                           it was very con:using
                                                                       confusing to discern the


truth
truth of
      of these statements,
               statements. While Mother testified that she now believes there was sexual abuse, and

that the children have since opened
                             opened up
                                    up to her about their experience (expect for R,B,S. Jr. as visitation
                                                                                 RB.S.Jr.

was suspended
    suspended which will be discussed below),
                                      below), Mother testified that the children often would tell
                                                                                             veil

her sexual abuse happened,
her sexual       happened, and then quickly
                                    quickly recant.
                                            recant. However, when Mother found aasuspicious

substance
substance in R.B.S. Jr.'s
          in R.BS.  Jr's underwear,
                          underwear, she did notify     Agency and take the
                                             notify the Agency          :he child to the hospital.
                                                                                         hospital

Mother
Mother testified
       testified that it confused her when the Agency
                                               Agency deemed the allegations as unfounded, and

then two
then     of the
     two of the children told
                         told her sexual abuse did not happen.
                                                       happen. However, Mother testified that one

of
of her
   her children
       children is ready
                   ready to come forward and pursue
                                             pursue criminal action against Father, and that Mother

now
now understands there was abuse and supports
                                    supports all of her children, including R.B.S.
                                                                            R.B.S. Jr. in receiving

help.        vehemently denies
help. Father vehemently derides the allegations
                                    allegations that
                                                that he ever sexually
                                                             sexualiy abused his children, and no

 criminal
 criminal charges
          charges have ever been filed against
                                       against Father for
                                                      {or the alleged sexual abuse of R.B.S.
                                                                                      R.B.S, Jr
                                                                                             Jr. or his

 three siblings.
 three siblings.   The Agency,
                   The Agency, however,
                               however, testified that not
                                        testified that rot believing
                                                           believing and supporting R.B.S.
                                                                     and supporting        Jr.'s
                                                                                    RB.S. Jr's

 allegations
 allegations from the beginning,
                      beginning, and consistently
                                     consistently throughout,
                                                  throughout, points to Mother's lack of protective

 capacity, one of Mother's
 capacity, one             goals. Dr.
                  Mother's goals.     Hennessy further testified that Mother not consistently believing
                                  Dr. Hennessy

 R.B.S.
 R.B.S. Jr,
        Jr has
            has caused R.B.S.
                       RB.S. Jr.
                              Jr. to be
                                     be re-traumatized.
                                        te-traumatized.

         The
         The Agency
             Agency additionally
                    additionally had concerns that
                                 had concems  that it tools Mother
                                                   it took  Mother such
                                                                   such aalong time to leave Father.
                                                                                             Father

 Case workers testified that Mother would lie about having contact with Father, hid his belongings

 in
 in her home,
        home, allowed the children access to Father, failed to obtain
                                                               obtain aaProtection From Abuse, and



                                                     33
this all
this     demonstrated her lack
     all demonstrated     lack of
                               of protective capacity. Mother
                                  protective capacity. Mother testified
                                                              testified that
                                                                        that these
                                                                             these allegations from the
                                                                                                    the

Agency
Agency are
       are not true. Mother
           not true. Mother stated that she worked
                                            worked with
                                                   with the
                                                        the Abuse Network and was guided
                                                                                  guide to

wait
wait until
     until Father was
                  was nearly
                      nearly out o£ jail before obtaining
                                 of jail        obtaining a PFA. Additionally, Mother kept Father's
                                                          a PFA.

belongings in
belongings in aashed away
                     away irom
                          from the children, except
                                             except for
                                                    for aatelevision
                                                          television because Mother
                                                                             Mother did
                                                                                    did not believe
                                                                                            believe

that
that a
     a television
       television would trigger the children. Mother
                  would trigger               Mother testified she
                                                               she kept
                                                                   kept these                  she
                                                                        these belongings until she

could find aathird party
could              party to give
                            give the
                                 the belongings
                                     belongings back
                                                back to
                                                     t Father.
                                                        Father. Additionally,
                                                                Additionally, Mother
                                                                              Mother testified that

the children never had access to
the                           to get
                                 get into
                                     into contact with Father.
                                                       Father. Mother testified that while the children

play
play on
     on her phone the
        her phone the number to the jail Father was
                                the jail        was incarcerated in was blocked,
                                                    incarcerated in     blocked, and she only
                                                                                         only

unblocked
unblocked the jail
              jail number near the end of Father's incarceration to attempt to give his
                                                                                    his belongings to

a
a third party,
        party, and promptly
                   promptly blocked the number again.
                                               again. Mother does believe that R.B,S.
                                                                               R.B.S. Jr.
                                                                                      Jr has been

traumatized by
traumatized by the domestic violence in the home and the combined drug use of her and Father


before
before Mother got
              got sober.

        The Agency
            Agency took a
                        alarge
                          large issue over Mother's alleged
                                                    alleged inconsistency and her alleged inability

 to tell the Agency
 to                                Agency also had extensive testimony about Mother's alleged
             Agency the truth. The Agency

 inability to
 inability to "buy
              "buy in"
                   in" to
                       to R.B.S.
                          R.B.S. Jr.'s
                                 Jr's trauma.
                                       trauma. The
                                               The Agency
                                                   Agency had
                                                          had Kristen
                                                              Kristen Hennessy,
                                                                      Hennessy, Ph.D,,
                                                                                Ph.D., licensed
                                                                                       licensed

 psychologist, testify to her time with R.B.S.
 psychologist, testify                                                                    Dr. Hennessey
                                               Jr., as well as conversations with Mother. Dr.
                                        R.BS.Jr,

 testified      R.B.S. Jr. does not fee]
 testified that R.B.S.Jr.           feel safe due to Mother's behaviors. Dr.
                                                                         Dr. Hennessey testified that she

 believes
 believes Mother is not consistent in believing
                                      believing that R.B.S.
                                                     R.B.S. Jr. was traumatized by both Mother and

 Father.
 Father. Dr. Hennessey                RB.S. Jr.
             Hennessey testified that R.B.S. Jr. has very
                                                     very specific triggers and very volatile responses

 to
 to triggers. R,B.S, Jr.
    triggers. RB.S   Jr. has on previous
                                previous occasions attempted to harm himself and his foster parents.




                                                     44
Some
Some of the discussed triggers
                      triggers were images
                                    images of Minnie Mouse (said to remind him
                                                                           hire of his biological

sister),              (which remind him of Father), and Zoom visitation (due to unfounded
sister), noise makers (which

allegations
allegations that technology
                 technology played
                            played aarole in R.B.S. jr,'s
                                                    Jr.'s sexual assault). Visits with Father have been

suspended since
suspended since November 8, 2019,
                November 8, 2019, Mother's visits were suspended on December
                                           visits were                       17, 2019,
                                                                    December 17, 2019, and


visitation wth R.B.S.
visitation with R.B.S. Jr.'s siblings was
                       Jr's siblings  was suspended on July
                                          suspended on      14, 2020
                                                       July 14, 2020.

        There
        There was extensive testimony
                            testimony over the suspended
                                               suspended visitation. Father's visits were suspended

due
due to the allegations
           allegations of sexual abuse, and due to Father being incarcerated.
                                                                incarcerated.            Dr.
                                                                                         Dr. Hennessy

recommended suspending
recommended suspending Mother's
                       Mother's visitation
                                visitation after receiving
                                                 receiving information from R.B.S. Jr.'s
                                                                       from R.BS.  Jr's

placement at the time that when he was told about visits, he would have sexual and violent reactions.
placement arthe

The
The incident
    incident Dr.
             Dr. Hennessy
                 Hennessy specifically
                          specifically outlined was
                                                was when R.B.S.
                                                         R.B.S. Jr.
                                                                Jr. was told
                                                                        told about aavisit
                                                                                     visit he began

smacking
smacking his butt, attempting to stab his butt with chapstick,
             butt, attempting                       chapstick, and then putting the chapsnick
                                                                                    chapstick in his


mouth.
mouth.    This incident was followed by
                                     by pushing
                                        pushing his foster parents,
                                                           parents, stating he wanted to die,


attempting to choke himself,
attempting          himself, and hurting               wall. During this incident, R.B.S. Jr.
                                 hurting his feet on aawall.                              Jr. did say


he
he wanted his Mother. Dr. Hennessy
                          Hennessy testified that R.B.S.
                                                  RB.S. Jr.  is extremely conflicted about his feelings
                                                         Jr.is


 toward
 toward his
        his Mother and that he
                            he does want
                                    want to
                                         to see
                                            see her,
                                                her, he wants
                                                        wants a
                                                              a relationship
                                                                relationship with
                                                                             with her,
                                                                                  her, but
                                                                                       but he
                                                                                           he does
                                                                                              does

 not
 not feel safe in
     feel sate in her
                  her care,
                      care.   Dr. Henessy
                              Dr. Hennessy ultimately
                                           ultimately asked for suspended visitation with
                                                                                     with Mother

 because
 because R.B.S. Jr. was having
         RB.S. Jr.      having these violent outbursts, and she wanted him to settle into the foster

 home, learn how
 home, 'earn how to manage
                    manage his
                           his emotions before
                                        before attempting
                                               attempting to
                                                          to visit with Mother. Dr.
                                                                   with Mother. Dr. Hennessy
                                                                                    Hennessy then
                                                                                             then

 recommended
 recommended suspending
             suspending visitation with R.B.S. Jr.'s
                                               Jr's siblings after the siblings were returned to

 Mother's home. In her letter recommending
 Mother's                                  suspending, visitation with
                              recommending suspending             with the siblings, Dr. Hennessy



                                                     55
noted that
      that R.B.S. Jr. was
           R.B.S. Jr. was doing
                          doing better but after the siblings had been returned to Mother's home,

there became
there became issues with the
             issues with the visits.
                             visits. Dr. Hennessy wrote
                                     Dr. Hennessy wrote that
                                                        that R.B.S. Jr. had
                                                             RBS. Jr.       reactions to
                                                                        had reactions to how much
                                                                                         how much

the siblings spoke
the siblings       about Mother,
             spoke about         and that
                         Mother, and that he
                                          he had
                                             had been thinking about
                                                 been thinking about Mother
                                                                     Mother more. He then
                                                                            more. He then asked
                                                                                          asked


to read the
to read the letter
            letter his Mother
                       Motter wrote
                              wrote him,
                                    him, which
                                         which made
                                               made him
                                                    him upset.
                                                        upset. The next day, R.BS.
                                                                             R.B.S. Jr. was in such
                                                                                        was in such

aastate of crisis,
  state of crisis, he
                   he was
                      was in    inpatient a~lity.
                          in an inpatient facility. R.B.S.
                                                    RB.S. Jr. has not had contact with any family member

since
since this
      this time.
           time.

        Dr. Hennessy
        Dr. Hennessy testified
                     testified that this arrangement
                                         arrangement should have been reassessed frequently, every

thirty (30) to
thirty (30) to sixty
               sixty (60)
                     (60) days,
                          days, but that there was never aaformal review of the suspended visitation.
                                                                                          visitation

The Agency
The Agency and
           and Dr. Hennessey have
               Dr. Hennessey have set out tasks
                                          tasks for Mother
                                                    Mother to complete even
                                                                       even though visits were
                                                                                          were

 suspended which
 suspended which Mother did complete.
                 Mother did complete. One task was
                                      One task was to get R.B.S.
                                                   to get R.B.S. Jr.
                                                                 Jr. aagift, which Mother
                                                                       gift, which        did,
                                                                                   Mother did.

 Testimony provided
 Testimony provided from
                    from Dr.
                         Dr. Hennessey was that
                             Hennessey was      it was
                                           that it was ultimately
                                                       ultimatey  decided not
                                                                l decided not to give the
                                                                              to give the gift to
                                                                                          gift to

 R.B.S. Jr. because the gift
 RB.S. Jr.                   "smelled" like
                        gift"smelled"  Like Mother and Dr. Hennessey feared a
                                                                            a triggered response from

 R.B.S.
 R.BS. Jr.
        Jr. would occur. Additionally,
            would occur. Additionally, there
                                       there was
                                             was testimony
                                                 testimony that Mother
                                                                Mother wrote
                                                                       wrote two
                                                                             two letters to R.B.S. Jr.
                                                                                 letters to        Jr,

 after
 after visits were suspended.
       visits were suspended.     Mother asked that
                                  Mother asked that the first letter
                                                    the first letter not
                                                                     not be shared, because
                                                                         be shared, because Mother
                                                                                            Mother

 recognized there
 recognized   h was language
            tere    language and phrasing
                                 phrasing in the letter that may trigger R.B.S.
                                                                         R.B.S. Jr.
                                                                                jr. Afterward,

 Mother wrote
 Mother wrote a
              a second letter which
                secord letter which RB.S.  Jr. asked
                                    R.B.S. Jr. asked to be read
                                                     to be      to him.
                                                           read to him. Dr.
                                                                        Dr. Hennessey testified that
                                                                            Hennessey testified that

 after she read
 after she read the
                the letter, R.B,S. Jr.
                    letter, R.B.S. Jr. had a
                                           a negative
                                             negative reaction
                                                      reaction and became scared
                                                                          scared of Dr.
                                                                                    De. Hennessey,
                                                                                        Hennessey, as

 well as
 well as having
         having acrisis that
                acrisis      led him
                        that led him to
                                     to inpatient
                                        inpatient care.
                                                  care. Dr.
                                                        Dr. Hennessy also testified
                                                            Hennessy also testified that since suspended
                                                                                    that since suspended


  visits,
  visits, R.B.S. Jr. has expressed
          R.BS.Jr.       expressed desire to be with Mother, see Mother, or return to her care, but that he

  also does not
  also does not feel safe with
                feel safe with Mother,     expresses more desire to be
                               Mother, and expresses                be adopted by his foster fami.y.
                                                                                             family.



                                                      66
Dr.
Dr. Hennessey
    Hennessey throughout
              throughout this case has been concerned throughout the life of this case because

Mother
Mother has
       has been inconsistent
                inconsistent with believing
                                  believing that trauma
                                                 trauma occurred and questions the validity of

R.B.S. Jr.'s allegations.
R.B.S. Jr's  allegations. Dr. Hennessy
                              Hennessy also testified that she has never had aasession with Mother, and

does not
does rot know     Mother implemented
         know how Mother implemented the techniques that
                                     the techniques that were needed
                                                              needed to make R.B.S.
                                                                             R.B.S. Jr.
                                                                                    Jr. feel
                                                                                        feel

safe. Finally,
safe. Finally, Dr.
               Dr. Hennessey
                   Hennessey testified that she has never had contact with
                                                                      with Father, and that Father

cannot even
cannot even yet
            yet be
                be mentioned
                   mentioned in therapy without
                             in therapy without Aanegative
                                                  regative reaction from R.B.S.
                                                           reaction from RB.S. Jr.
                                                                                Jr. Dr,
                                                                                    Dr. Hennessey
                                                                                        Hennessey

testified that
testified that she
               she asked
                   asked Father
                         Father to
                                to write
                                   write aaletter
                                           letter taking
                                                  taking responsibility
                                                         responsibility for R.B.S. Jr.'s
                                                                        or RB.S.   Jr.'s trauma and Father
                                                                                         trauma and Father

never did, which
never did, which stalled
                 stalled progress
                         progress she
                                  she was
                                      was able to make
                                          able to make with
                                                       with R.B.S.
                                                            RB.S. Jr.
                                                                   Jr. reuniting with Father.
                                                                       reuniting with Father.

         Additionally,
         Additionally, the
                       the Agency
                           Agency had Mother
                                      Mother undergo
                                             undergo a
                                                     a psychological
                                                       psychological evaluation completed by
                                                                                          by

David G. Ray,
David G. Ray, M.
              M. Ed.
                 Ed.           David Ray testified
                               David Ray testified that
                                                   that Mother
                                                        Mother did have some
                                                               did have some inconsistencies
                                                                             inconsistencies between
                                                                                             berween

 Agency reports,
 Agency          other counseling
        reports, other counseling reports, and his
                                  reports, and his evaluation.
                                                   evaluation. David
                                                               David Ray
                                                                     Ray places
                                                                         places aahigh value on
                                                                                  high value on the
                                                                                                the

 Agency's version
 Agency's version of
                  of Mother
                     Mother throughout both his evaluation
                            throughout both     evaluation and his testimony. In
                                                               his testimony. I his
                                                                                 his report dated
                                                                                     report dated

 April
 April 28,
       28, 2020,
           2020, his
                 his concerns were Mother's history of addiction, dysfunctional relationship,
                                                                                relationship

 parenting abilities
 parenting abilities and protective capacity.
                     and protective capacity.                 David
                                                              David Ray
                                                                    Ray ultimately diagnosed Mother
                                                                                             Mother with

 Personality
 Personality Disorder.'
             Disorder.'        David
                               David Ray
                                     Ray noted that Mother
                                         noted that Mother has
                                                           has made very positive
                                                               made very positive progress and had
                                                                                  progress and had

 support groups in place.
 support groups    place. However,
                          However, he had concerns over Mother's inconsistencies ar.d
                                                                                 and poor decision

 making in the past.
 making in     past. His
                     His concerns were over Mother's issues with the timeline of her drug usage, and

 reports from
 reports      different agencies
         from different          that contradicted
                        agencies that contradicted what
                                                   what Mother
                                                        Mother reported
                                                               reported to hire. He
                                                                        to him.     noted that
                                                                                 He noted that the




  'The report
  'The report notes that David
              notes that David Ray's diagnosis is
                               Ray's diagnosis is different from Project
                                                                  Project Point of Light
                                                                                   Light (another counseling service;
                                                                                                             service} that
                                                                                                                      that
  diagnosed
  diagnosed her
            her with  codependency
                      codependency  and drug
                                        drug addiction,  not
                                                         not a
                                                             a personality disorder.
                                                                           disorder. David  Ray  disagrees with that
  diagnosis.
  di8goos1s
                                                              7
                                                              7
visits
visits he observed
          observed with Mother and the children were actually very positive, albeit chaotic. His

report indicates that R.B.S.
report                       Jr. does not have a
                      R.B.S. Jr.               a healthy
                                                 healthy secure attachment
                                                                attachmer to Mother, and that sir.ce
                                                                                              since

visits were
visits      suspended his
       were suspended     suicidal ideation
                      his suicidal ideation had
                                            had stopped. That testimony
                                                stopped. That testimony was
                                                                        was in
                                                                            in conflict with
                                                                               conlict with

testimony presented by
testimony presented by other
                       other witnesses.
                             witnesses. Overall, without
                                                 without evaluating
                                                         evaluating R.B.S.
                                                                    R.B.S. Jr.,
                                                                           Jr., and
                                                                                and based
                                                                                    based on reports
                                                                                             reports

by Dr.
by Dr. Hennessey,
       Hennessey, he testified that
                               that R,B.S. Jr, was becoming
                                    R.B.S, Jr.     becoming more regulated..
                                                                 regulated. He's overall concem.
                                                                                         concern


with
with Mother        ability to remain consistent now that she has made progress, something he doubts
     Mother is her ability

can be
can    achieved given
    be achieved given his
                      his diagnosis  o
                          diagnosis of Mother
                                       Mother having
                                              having aapersonality
                                                       personality disorder.
                                                                   disorder. David
                                                                             David Ray ultimately
                                                                                       ultimately

recommended termination, and
recommended termination, and testified
                             testified that because there
                                       that because there was
                                                          was not
                                                              not a
                                                                  a secure
                                                                    secure attachment
                                                                           attachmer.t with
                                                                                       with

Mother,
Mother, there would be
        there would    minimal issues
                    be minimal issues severing
                                      severing the
                                               the bond
                                                   bond between
                                                        between Mother and R.B.S.
                                                                Mother and R.B.S. Jr.
                                                                                  Jr. Father
                                                                                      Father was
                                                                                             wAs

asked
asked by the Agency
      by the Agency to
                    to have
                       have a
                            a psychological evaluation completed,
                              psychological evaluation completed, but never did.
                                                                  but never did.

        Multiple caseworkers testified
        Multiple caseworkers testified in
                                       in this
                                          this case as
                                                    as well.
                                                       well.    Overall,
                                                                Overall, there
                                                                         there were concerns about
                                                                                             about

 Mother's drug use,
 Mother's drug      consistency, honesty,
               use, consistency, honesty, and protective capacity. Caseworkers testified that they
                                              protective capacity.

 struggle with
 struggle with Mother
               Mother because they do not feel that Mother follows their recommendations in this
                      because they

 case.
 case. A majority of
       A majority of the
                     the testimony
                         testimony the caseworkers focused
                                   the caseworkers         on events
                                                   focused on events in 2018 and
                                                                     in 2018 and 2019,
                                                                                 2019, prior
                                                                                       prior to
                                                                                             to

 Mother
 Mother getting
        getting sober.
                sober. The caseworkers testified that Mother could not model the proper behavior

 when visits were
 when visits were still
                  still occurring.
                        occurring. There
                                   There was testimony
                                             testimony that
                                                       that not
                                                            not all the
                                                                    the concerns were
                                                                                 were shared with
                                                                                             with

 Mother.
 Mother.    For instance,
            For instance, Mother was
                                 was unaware
                                     unaware that
                                             that R.B.S.
                                                  R.B.S. Jr.
                                                         Jr. had
                                                             had contracted coronavirus,
                                                                            coronavirus, that

 technology was
 technology was a
                a trigger
                  trigger for
                          for him
                              him because
                                  because of the sexual abuse
                                                        abuse allegations, or that modeling
                                                                                   modeling that
                                                                                            that was
                                                                                                 was

 initially shown
 initially shown to
                 to Mother was not effective for RB.S. Jr.
                                             {or R.B.S. Jr. and that the modelled behavior had actually

 been changed. Additionally,
 been changed. Additionally, there was testimony
                                       testimony that the Agency
                                                          Agency was not happy, or very concerned,



                                                    89
when
when the Court told the Agency
                        Agency to
                               to increase visitation with Mother. It was after this time, that R.B.S.
                                                                                                R.B.S

Jr. began having
Jr. began having suicidal ideation,
                          ideation, which
                                    which Mother found confusing because R.B.S. Jr. had seemed to

be
be improving. Testimony regarding
   improving. Testimony regarding Father
                                  Father was
                                         was that
                                             that he
                                                  he was           uncooperative. While he
                                                     was generally uncooperative.

participated
participated in
             in some of the classes while incarcerated, he
                                                        he did not continue that after he was released.
                                                                                              released

                 they generally
Caseworkers said they generally did not have much contact with Father.
                                                               Father

       Mother
       Mother testified,
              testified, as well as some of
                                         of her supports within
                                            her supports within the
                                                                the community.
                                                                    community.            Ann
                                                                                          Ann Kanagy

testified that she runs some of the support
                                    support groups
                                            groups Mother is          with. Mother sought out
                                                          is involved with.


additional resources,
           resources, above what the
                                 the Agency
                                     Agency set out for her.                         ew of these,
                                                        her. Ann Kanagy ran quite of few

which include a support group
              a support group for single mothers.
                                  single mothers.         Ann Kanagy testified that she has seen a
                                                                                                 a

tremendous change
           change in Mother throughout
                            throughout her time at the church these groups are run out of.
                                                                                       of. Mother

additionally
additionally testified that finding         being involved with the church has been aavery big reason
                            finding God and being

that her life has been turned around. Mother testified that the most frustrating part of this case is


that she felt
         felt she was never communicated with by
                                              by both Dr.
                                                      Dr. Hennessy and the Agency.
                                                                           Agency. While
                                                                                   While Mother

testified she received the parenting
                           parenting plans
                                     plans and spoke with case workers, she said aa lot of the

information about R.B.S.
                  RR.B.S. Jr.
                          Jr. was not told to
                                           to her
                                              her until there was a permanency review hearing before
                                                                  a permanency

the Court.
the Court. Specifically,
           Specifically, Mother testified that
                                          that she
                                               she was not               R.B.S. Jr.'s suicidal ideation
                                                       not made aware of R.B.S.

 until
 unti aaCourt hearing
              hearing where testimony
                            testimony was presented.
                                          presented. Mother was greatly concerned about RB.S
                                                                                        R.B.S.

 Jr.`s
 Jr's treatment
       treatment in
                 in this case as well.
                                 well. Mother
                                       Mother testified that
                                                        that "things
                                                             "things were                    for her
                                                                     were going pretty well" [or her and

 R.B.S. Jr. as she started to progress
                              progress through
                                       through her case. At the outset of this case, R.B.S.
                                               ber case.                             RB.S. Jr. was being

 seen by a
 seen by a different therapist, and
           different therapist, and Mother
                                    Mother said she
                                                she saw an improvement.
                                                           improvement.           Mother
                                                                                  Mother testified that



                                                    99
without
without reason,
        reason, R.B.S. Jr. was moved to Dr.
                RB.S. Jr.               Dr. Hennessey's practice,
                                                        practice, and that is when Mother began
                                                                                          began. to

notice
notice aadedine
         decline in
                 in this case, and things
                    this case,     things like R.B.S. Jr: sviolent
                                          like R.B.S.Jr's  violent outbursts and suicidal ideation began.
                                                                                                   began

Mother
Mother testified that this
                      this is something
                              something she discusses with her
                                                           her own therapist, and worries
                                                                                  worries about re-

traumatization
traumatization with R.B.S.
                    R.BS. Jr.                                   decline. Mother also testified that this
                           Jr. as his mental state continues to decline.

case has
case     been increasingly
     has beer increasingly difficult because any time
                                     because any          asks
                                                 time she assk for
                                                               for clarification on aadecision the

Agency
Agency or Dr.
          Dr. Hennessy
              Hennessy makes,
                       makes, or aareason why
                                          why decisions are being made, the Agency claims
                                                                                   c.aims that

she is
she is not complying with
       not complying with recommendations
                          recommendations and that Mother lacks protective capacity.
                                                                           capacity. Mother

testified
testified that
          that she asked the Agency what an appropriate
                         the Agency         appropriate gift
                                                        gift would be for R.B.S. Jr., end
                                                                      (orR.BS.        and was given


no guidance, so she
no guidance,    she picked
                    picked out aaNike T-Shirt she thought he would like.
                                                                   like. Mother testified
                                                                                testified that she

was never informed
was never informed the
                   the gift
                       gift was inappropriate and
                            was inappropriate and never told that
                                                  never told that the gift was
                                                                  the gift was not given to
                                                                               not given to R.B.S.
                                                                                            R.B.S.

Jr.
Jr. Additionally,
    Additionally, Mother
                  Mother testified
                         testified that
                                   that the
                                        the first
                                            first letter she gave
                                                             gave R.B.S.
                                                                  R.B.S. Jr. and asked
                                                                                 asked not to be shared is

because Mother
because Mother put
               put in
                   in "I'm fighting
                           fighting for you"
                                        you" and she thought that may trigger him and warted
                                                                                      wanted to

 remove
 remove the
        the phrase.
            phrase. After
                    After she
                          she removed that phrase,
                                           phrase, she believed that the letter was fine, and was not


 told
 told otherwise.

         Additionally, Mother
         Additionally, Mother also
                              also testified that it's
                                                  it'sbeen
                                                       been incredibly difficult to be involved with RB.S
                                                                                                     R.B.S.


 Jr.'s therapy.
 Jr's           Mather testified
       therapy, Mother testified that aamajority
                                        majority of her contact with Dr. Hennessy has been by phone,

 and
 and that
     that she is not very
          she is     very informed of what she needs to be doing to help RB.S.
                                                                         R.B.S. Jr.'s therapy. She met
                                                                                Jr's therapy.

 with
 with Dr.
      Dr. Hennessy one time,
          Hennessy one time, and
                             and was informed that
                                 was informed that R.B.S.
                                                   R.B.S. Jr.
                                                          Jr. has
                                                              has an
                                                                  an issue
                                                                     issue with
                                                                           with his
                                                                                his feet.
                                                                                    feet. She said the
                                                                                          She said the


 only thing
 only thing Dr. Hennessy
                Hennessy taught
                         taught her
                                her was to massage his feet, give him socks,
                                        to massage                    socks, and talk
                                                                                 talk to
                                                                                      to him in aa

 very calm
 very calm voice. However, prior
           voice. However, prior testimony
                                 testimony provided
                                           provided that calm voices do not work well with.BS
                                                                                      with R.B.S.



                                                      10
Jr., nor does
Jr., nar does a
              a maternal
                maternal figure
                         figure attempting to calm
                                attempting to          R.BS. Jr.
                                              cal down R.B.S. Jr. immediately
                                                                  immediately after
                                                                              after aanegative

behavior, aafact
behavior,   fact Mother
                 Mother says
                        says she again, only
                             she again, only learned
                                             learned during
                                                     during the hearing. Mother
                                                            the hearing. Mother testified that it
                                                                                testified that it has
                                                                                                  has

been
been incredibly
     incredibly difficult to know what she needs to work on regarding
                                                            regarding R.B.S.
                                                                      R.B.S. Jr.'s
                                                                             Jr's mental health and

how best
how      to help
    best to help him, because there
                 him, because there is
                                    is not
                                       not aalot    communication about
                                             lot of communication about it.
                                                                        it.

       Finally,
       Finally, the Guardian Ad Litem (hereafter
                                      (hereafter "GAL") and R.B.S. Jr.'s legal counsel both presented
                                                            R.B.S.Jr.'segal

findings to the
findings to the Court.
                Court. Both
                       Both reported
                            reported that this case
                                     that this case is very difficult
                                                    is very difficult due
                                                                      due to
                                                                          to R.B.S.
                                                                             R.BS. Jr.'s
                                                                                    Jr's mental state.
                                                                                         mental state

The GAL
The GAL reported that R.B.S. Jr. in
        reported thatR.BS.Jr.    in the
                                    the latest
                                        latest placement
                                               placement is
                                                         is happy
                                                            happy and safe, and
                                                                            and has expressed interest

in
in being
   being adopted. However, the
         adopted. However,     GAL alalso
                           the GAL    so reported
                                          reported R.B.S.
                                                   R.BS. Jr.
                                                          Jr. wants
                                                              wants to see his
                                                                    to see his siblings
                                                                               siblings but is worried
                                                                                        but is worried


what
what his response maybe.
     his response may be. The
                          The GAL stated it is clear that the child
                                                              ct;ld wants to remain in his placement,

but
but also that he
    also that he wants
                 wants a
                       a relationship
                         relationship with
                                      with Mother
                                           Mother and his
                                                      his biological
                                                          biological siblings.
                                                                     siblings. The GAL also reported

she is concemed
she is concerned by
                 by Mother's decision to
                    Mother's decision    drive which
                                      to drive which resulted
                                                     resulted in
                                                              in criminal
                                                                 criminal charges
                                                                          charges for driving on
                                                                                  for driving on aa


 suspended license, because
 suspended license, because she believes that presented
                                              presented aa backslide in Mother's progress.

 Additionally, R.B.S.
 Additionally,        Jr.'s legal
               R.BS. Jr's   legal counsel reported
                                          reported that the child has expressed a
                                                                                a desire to be adopted
                                                                                               adopted.


 However, R.B.S. Jr.
 However, RBS.   Jr. does not seem to understand what termination means, and has expressed aadesire

 to see his
 to see his siblings.
            siblings. Ultimately,
                      Ultimately, the GAL recommended
                                  the GAL recommended termination, but R.BS.
                                                      termination, but R.B.S. Jr.'s legal counsel
                                                                              Jr.'s legal counsel


 could not make
           make a
                a recommendation
                  recommendation either
                                 either way.
                                        way

                                                DISCUSSION
                                                DISCUSSION

         The Court
         The Court begins
                   begins the discussion with
                          the discussion with noting
                                              noting that
                                                     that this
                                                          this case
                                                               case is
                                                                    is highly
                                                                       highly complicated. There has
                                                                              complicated. There has

 been
 been aatremendous level of progress
                            progress by
                                     by Mother in this case, during the second half of placement.
                                                                                       placement

 The Court notes
 The Court notes that
                 that if
                      if the
                         the Court did not find that Mother had made sustained and successful



                                                    31
                                                    II
progress,
progress, the Court would
                    would not
                          rot have returned the three (3) siblings of R.B.S. Jr.
                                                                   ofR.B.S.  Jt. to
                                                                                 ta Mother's care. While

aamajority
  majority of testimony
              testimony was presented
                            presented on Mother's misgivings, the Court feels that this case comes

down to the PTSU
            PTSD and mental health of R.B.S. Jr. rather than any lack of progress Mother has made
                                      RB.S. Jr.

while
wile working towards reunification
                     reunification.

          The court must undergo
                         undergo aa two-step
                                    two-step analysis
                                             analysis when deciding whether to terminate an

individual's parental
             parental rights.
                      rights. First, the court must determine whether the petitioner proved with
                                                                                            with

clear and convincing
          convincing evidence one of the grounds
                                         grounds for termination stated in
                                                                        in 23 Pa.C.S,A.
                                                                              PL.C.SA. §  2511(a).
                                                                                        S 2511(a)

Next,
Next, the court must assess the child's developmental,
                                        developmental, physical,
                                                       physical, and emotional needs and welfare in
                                                                                                 in


accordance with 23 Pa.C.S.A.
                   Pa.CS.A. § 2511(b) and the best interest of the child standard.
                             52511(b)                                    standard. The court must


consider each case's individual circumstances and the parent's explanations to determine whether


 the
 the "totality of the
     "totality of the circumstances"
                      circumstances" justifies
                                     justifies terminating
                                               terminating the
                                                           the parent's
                                                               parent's rights. 7n re
                                                                        rights. In re B.N.M.,
                                                                                      BNM. 856    A.2d
                                                                                              856 A.2d

 847, 853
 847, 853 (Pa.
          (Pa. Super. 2004).

          The Agency
          The Agency alleges grounds for
                     alleges grounds                          Pa.C.S.A. $$
                                     tor termination under 23 PA.CS.A.  §§ 2511(a)02),
                                                                           2511(a)(2), 23 Pa.C.S.A.
                                                                                          Pa.CS.A.

 2511(a)(5), and 23 Pa.C.S.A.
 2511(a)(5),        Pa.CS.A.    $g 2511(a)(8).
                                   2511(a)(8). The Court will first address the termination grounds found

 in
 in all alleged sections.
    all alleged sections. Then
                          Then it
                               it will separately determine
                                  will separately determine whether
                                                            whether terminating
                                                                    terminating Father
                                                                                Father and
                                                                                       and Mother's
                                                                                           Mother's

 parental rights
 parental rights serves R.B.S.
                        R.B.S. Jr.'s
                               Jr's best
                                     best interest.

     I.
     I,       Termination Grounds for
                                  for Father

           A. Termination Pursuant
           A. Termination Pursuant to
                                   to 23
                                      23 ra.C.S.A.
                                         Pa.CS.A. §  2511(a)(2)
                                                   $ 2511()02)

           Section 2511(a)(2)
                   2511(a)2) authorizes the court to terminate a
                                                               a parent's rights ifif:

                   "The
                   "Te repeated
                        repeated and continued incapacity,
                                               incapacity, abuse, neglect or refusal of the
                   parent has caused the child to be without essential parental
                   parent                                              parental care, control or

                                                       12
                 subsistence necessary
                             necessary for his
                                           his physical
                                               physical or mental well-being and the
                 conditions and causes of the incapacity,
                                              incapacity, abuse, neglect
                                                                 neglect or refusal cannot or
                 will not be remedied by
                                      by the
                                         the parent."
                                             parent"

                 23 Pa. C,S.A. §
                 23Pa.CS.A.     2511(a)(2).
                               $2511(a)02)

       The Agency
           Agency has established, by
                                   by clear and convincing evidence, the grounds for termination
                                                                                     terminatior

of
of Father's parental
            parental rights
                     rights under § 2511(a)(2). Father has not cooperated with the Agency in any
                                  g 2511(a)(2)

meaningful way which
meaningful way which has caused R.B.S. Jr.
                                       Jr. to be without essential parental care.
                                                                            care. Father has had


numerous opportunities
         opportunities to
                       to be involved with services and has flouted almost every opportunity
                                                                                 opportunity.


This has caused R.B.S.
This            R.S.S. Jr.
                       fr. to be without essential parental
                                                   parental care, control or subsistence necessary for

his physical
    physical and mental well-being.
                        well-being. Furthermore, Father's incapacity cannot be remedied in aatimely

manner, as evidenced by
manner, as           by his unwillingness to
                        his unwillingness    participate in this
                                          to participate    this case meaningfully. 23 Pa.C.S.A.
                                                                 case meaningfully,    Pa.CS.A

§2511(a)(2).
$2511(a)02).

        B.
        B. Termination Pursuant t6
                                to 23 Pa,C.S.A.
                                      Pa.CS.A, $§2511(a)(5)

            Section 2511(a)(5)
                    2511(a)(5) permits
                               permits the court to terminate parental rights when.-
                                                                              when:

               "The
               "The child has
                          has been
                              been removed
                                   removed from
                                           from the
                                                the care of
                                                         of the
                                                            the parent
                                                                parent by the
                                                                          the court or under
                                                                                       under
               aavoluntary
                 voluntary agreement
                              agreement with    an agency
                                          with an   agency for
                                                            for aaperiod
                                                                  period of at least
                                                                         of at       six months,
                                                                               least six months, the
                                                                                                  the
               conditions which led to the removal or placement
                                                            placement of the child continue to exist,
               the parent    cannot or will
                    parent cannot       will not remedy those
                                             not remedy   those conditions within
                                                                             within aareasonable
                                                                                       reasor.able
                period
                period of time,
                           time, the services or assistance reasonably available to the parent are
                    likely to remedy
                not likely     remedy the conditions which led to the removal or placement of
                the child within a a reasonable period
                                                  period of time and termination of the parental
               rights
               nights would
                      would best serve the
                            best serve the needs and welfare
                                           needs and         of the
                                                     welfare of the child."
                                                                    child."
               23 Pa.C.S.A. §
               23Pa.CS.A.    2511(a)(,5).
                            $2511(a)05)

        The Agency
            Agency has
                   has established,
                       established, by clear and convincing evidence, the grounds for termination
                                    by dear

 of
 £ Father's
    Father's parental
             parental rights
                      rights under $§2511(a)(5).
                                     2511(a)(5). Father has not cooperated
                                                                cooperated with the Agency in any

                                                        13
                                                        13
meardngful
mearungful way
           way which
               which has caused
                         caused R.B.S. Jr. to be without essential parental care.
                                RBS. Jr.                                    care. Father has failed


to address
to address the
           the Agency's
               Agency's mental health concerns, failed
                                                failed to seek drug and alcohol treatment for his

addiction,
addiction, failed
           failed to maintain
                     maintain aacrime free lifestyle
                                           lifestyle which resulted in
                                                                    in Father being incarcerated three


(3) times
(3) times during
          during the life of this case.
                                  case. Father has had numerous opportunities to be involved with


services
servies and has                every opportrity.
            has flouted almost every opportunity. This has caused R.B.S. Jr. to be without essential
                                                                  RB.S. Jr.

parental care, control or subsistence necessary
parental care,                        necessary for her physical
                                                        physical and mental well-being. Furthermore,

Father's
Father's incapacity
         incapacity cannot be remedied in atimely
                                       in a timely manner, as evidenced by his unwillingness to

participate
participate in this
               his case meaningful'y.23Pa.CS.A.
                        meaningfully. 23 Pa.C.S.A. §2511(a)(2).
                                                   $2511(2)2)

        C. Termination Pursuant to 23 Pa.C.S.A. $ 2511(a)(8)
                                      Pa.C.S.A. § 2511(a)(6)

        The court may
                  may terminate a
                                a parent's
                                  parent's parental
                                           parental rights under g§2511(a)(8)
                                                                   2511(a)):f:if:

                "The child has been removed from the care of the parent by the court Or
                                                                                     or
                under aavoluntary agreement with an agency, twelve months or more
                        voluntary agreement                                     tore have
                elapsed from the
                elapsed      the date of removal or placement,
                                                    placement, the conditions which led to
                the removal or placement
                    removal or              the child continue to exist and termination of
                               placement of the
                parental
                parental rights
                         rights would serve the
                                would serve the needs
                                                needs and
                                                      and welfare of the
                                                          welfare of the child."
                                                                         child."

                23 Pa.C.S.A. y2511(a)(8).
                   Pa.C5A$2511(8)(8)

        The Agency
        The Agency by
                   by clear and convincing
                                convincing evidence also established the termination grounds

 found
 found in
       in3§2511
           2511 (a)(8).
                {a)8). At
                        At the
                           the time
                               time of
                                    of the hearing, R.B.S.
                                       the hearing  R.BS. Jr. had
                                                              had been in
                                                                       in foster care for
                                                                                      for approximately
                                                                                          approximately

 thirty-right (38)
 thirty-right (38) months.
                   months. Father has clearly
                                      clearly failed to address any of the problems that led to R.B.S.
                                                                                                R.B.S

 Jr. being removed
 Jr. being removed from
                   from the
                        the home.
                            home. Father
                                  Father has
                                         has failed
                                             failed to
                                                    to address
                                                       address the Agency's mental
                                                               the Agency's mental health concerns,
                                                                                   health concerns,

 failed         drug and alcohol
 failed to seek drug     alcohol treatment for his addiction, failed to maintain aacrime free lifestyle

 which
 which resulted in Father being
                          being incarcerated three                            o
                                             three (3) times during the life of this case, and failed to
                                                                                                      to


                                                    14
cooperate
cooperate with the Agency in any
               the Agency    any meaningful
                                 meaningful way. It is apparent
                                            way. itis  apparent to
                                                                to the Court that Father will
                                                                                         will not

cooperate with
cooperate with the Agency
                   Agency and work on
                                   on any
                                      any of the concems
                                                 concerns the
                                                          the Agency has.
                                                                     has. As such,
                                                                             such, the
                                                                                   the Court


finds
finds grounds
      grounds to terminate Father's parental
                                    parental rights
                                             rights pursuant
                                                    pursuant to § 2511 (a)(8)
                                                                $ 2511 (a)(8).


    II.
    IL.      Termination Grounds for
                                 forMother

          A. Termination Pursuant to 23 Pa.C.S.A. § 2511(a)(2)
                                                  $ 2511(a)02)

          Section 2511(a)(2) authorizes the court to
          Section 25l1(a)2)                       to terminate a
                                                               a parent's rights if:
                                                                                 if

                  "The repeated
                  The   repeated and continued incapacity,
                                                   incapacity, abuse, neglect or refusal of the
                  parent has
                  parent has caused the child
                             caused the child to
                                              to be
                                                  be without  essential parental
                                                      without essential parental care,
                                                                                 care, control or
                                                                                       control or
                  subsistence
                  subsistence necessary
                               necessary for         physical or mental well-being and the
                                          for his physical
                  conditions and causes of the incapacity,
                                                incapacity, abuse, neglect or refusal cannot or
                  will not
                  will not be
                           be remedied
                              remedied by
                                       by the
                                          the parent."
                                              parent

                  23 Pa. CS.A.$
                  23Pa.  C. 5,A. §2511(a)2)
                                  2511(a)(2).

          Here, the Agency
          Here, the Agency by clear and convincing
                           by clear     convincing evidence es:ablished
                                                            established the termination grounds


 found in
 found in § 2511(a)(2), relative to Mother.
          6 2511(a)(2),             Mother. Irremediable incapacity by Mother has caused R.B.S.
                                                                                         R.B.S. Jr. to


 be
 be without           parental care for his mental wellbeing and conditions cannot be remedied.
    without essential parental                                                        remedied. The

 abuse o!
 abuse of R.B.S. Jr. caused
          R.BS.Jr.   caused such
                            such trauma that Dr.
                                             Dr. Hennessy
                                                 Hennessy recommended
                                                          recommended no contact with
                                                                      no contact with Mother
                                                                                      Mother, as
                                                                                              as


 it
 it causes
    causes R.B.S. Jr. continued trauma
           RB.S. Jr.            trauma and
                                       and concerns of self-harm.
                                                       selfharm. This
                                                                  This initial                   R.B.S.
                                                                       initial incapacity caused RB.S.

 Jr. to
 Jr. to be
        be without essential parental
                             parental care for
                                           for his
                                               his wellbeing
                                                   wellbeing and
                                                             and according to the
                                                                              the expert
                                                                                  expert testimony
                                                                                         testimony of

 Dr.
 Dr. Hennessy,       conditions continue to exist as the triggers
     Hennessy, there conditions                          triggers are Mother's home, Mother's family,

 and Mother's
 and Mother's presence.
              presence. Accordingly,
                        Accordingly, the
                                     the Court
                                         Court finds grounds to
                                               finds grounds    terminate Mother's
                                                             to terminate          parental rights
                                                                          Mother's parental rights

 pursuant
 pursuant to §
             $ 2511(a)(2).
               2511(a)2)

           B.
           B. Termination
              Termination Pursuant
                          Pursuant to
                                   to 23 Pa.C.S.A.
                                         Pa.C.S.A. $§2511(a)(5)
                                                     25116a)(5)


                                                       15
      Section
      Section 2511(a)(5) permits the
              2511(a)5) perrits  the court to
                                           to terminate parental
                                                        parental rights when:

                    child has
              "The child  has been   removed from
                               been removed   from the
                                                   the care  of the
                                                       care of  the parent by the
                                                                    parent by the court
                                                                                   court or
                                                                                          Or
              under a
              under  a voluntary
                       voluntary agreement
                                   agreement with  an agency
                                              with an agency for aaperiod of   at least
                                                                            of at least six
              months,
              months, the conditions which led to the removal or placement of the child
              continue to
              continue  to exist,
                           exist, the
                                  the parent
                                      parent cannot or will
                                                       will not remedy
                                                                 remedy those
                                                                         those conditions
              within aareasonable period
              within              period of
                                         of time,
                                            time, the services or
                                                               or assistance reasonably
                                                                             reasonably
              available to
              available to the parent are not likely
                           the parent         likely to remedy
                                                        remedy the conditions which led
                                                                                      led to
              the removal
                  removal or plplacement
                                 acement of the child within aareasonable period of tire
                                                                                    time
               and termination of
               and termination of the parental rights
                                  the parental rights would
                                                      would best serve the
                                                            best serve     needs and
                                                                       the needs and

               welfare o
               welfare of the child."
                          the chid."

               23 Pa.C.S.A. §2511(a)(5).
                  Pa.CS.A.$2511(a)05)

       The
       The Agency
           Agency by clear and
                  by clear and convincing
                               convincing evidence
                                          evidence also established the
                                                   also established the termination
                                                                        termination grounds
                                                                                    grounds


found in
found in §2511(a)(5). At
         S2511(a)(5). At the time
                             time of the hearing, R.B.S.
                                     the hearing         Jr. had
                                                  R.B.S. Jr. had been in foster
                                                                 been in foster care for approximately
                                                                                         approximately

thirty-eight (38) months.
thirty-eight (38)         The conditions, by
                  months. The             by way
                                             way of R.B.S. Jr.'s
                                                           Jr's triggers, continue to exist. Per the

expert testimony
expert testimony of
                 of Dr.
                    Dr. Hennessey
                        Hennessey the conditions continue to exist, and Mother cannot remedy due

to the nature
       nature of the
                 the abuse
                     abuse and ongoing
                               or.going trauma    R.B.S. Jr.
                                        trauma of RB.S.  J. While
                                                             While Mother
                                                                   Mother has
                                                                          has made
                                                                              made progress
                                                                                   progress in

almost every
almost       area of
       every area of her
                     her life, R.B.S. Jr's
                         life, R.BS.  Jr.'s extensive
                                            extensive trauma
                                                      trauma cannot
                                                             cannot be
                                                                    be remedied
                                                                       remedied in Mother's care,
                                                                                in Mother's care, per
                                                                                                  per

expert testimony
expert testimony of Dr.
                    Dr. Hennessy.
                        Henness. While it is clear that Mother does love R.B.S. Jr. very much, and
                                                                         R.B.S. Jr.

has
has worked
    worked hard
           hard to address the
                to address     problems that
                           the problems that led
                                             led to
                                                 to the placement of
                                                    the placement of R.B.S. Jr., RB.S.
                                                                     R.BS.Jr.    R,B.S. Jr.'s
                                                                                        Jr.'s trauma
                                                                                              trauma is
                                                                                                     is


intrinsically
intrinsically linked
              linked to Mother,
                        Mother, and seems unlikely
                                          unlikely to be resolved.
                                                         resolved. As such, the Court finds grounds

to
to terminate
   terminate Mother's
             Mother's parental
                      parental rights
                               rights pursuant to §
                                      pursuant to $ 2511(a)(5).
                                                    2511(a)(5).

                                                $ 2511(a)(8)
        C. Termination Pursuant to 23 Pa.C.S.A. §

        The court may
                  may terminate a
                                a parent's parental rights under §
                                  parent's parental              $ 2511(a)(8) if:
                                                                   2511(a)(8)ii




                                                    16
               "The child has
               "The child has been removed
                                   removed from the care of the parent by the court of
                                                                                    or
               under
               under aavoluntary agreement with an agency,
                       voluntary agreement           agency, twelve months or more have
               elapsed
               elapsed from the date o:
                       from the      of removal or placement,
                                                   placement, the conditions which led to
               the
               the removal
                   removal or placement
                              placement of the child continue to exist and termination of
               parental
               parental rights
                        rights would serve the
                               would serve the needs and welfare
                                               needs and          o:
                                                         welfare of the child."
                                                                    the child."

               23 Pa.C.S.A. §2511(a)(8).
               23Pa.CS.A.$   2511(a)(8)

       The Agency
       The        by clear
           Agency by clear and
                           and convincing
                               convincing evidence also
                                                   also established the
                                                                    the termination
                                                                        terr.ination grounds

found in §2511
found in$ 2511 (a)(8).
               (a)(8). At
                       At the time o:
                              time of the hearing,
                                          hearing R.B.S.
                                                   RBS, Jr. had been in
                                                                     in foster care for approximately


thirty-eight (38)
             (38) months.
                  months. R.B.S.
                          R.B.S. Jr.'s
                                 Jr's continued trauma
                                                trauma and extensive
                                                           extensive triggers
                                                                     triggers linked
                                                                              linked to Mother's
                                                                                        Mother's care
thirty-eight

continue to
continue to exist.
            exist. While Mother
                         Mother has attempted
                                    attempted to remedy
                                                 remedy the trauma caused to R.B.S,
                                                                             R..S. Jr., testimony

provided by
provided by Dr.
            Dr. Hennessy
                Hennessy shows that R.B.S. Jr. isis still not
                                    R.B.S. Jr.            not safe             care, and the
                                                              safe in Mother's care,     the trauma


continues to
continues to exist. Termination of Mother's rights
             exist. Termination             rights would best serve the needs and welfare of R.B.S.
                                                                                             R.BS

Jr.
Jr. As such, the
    As such, the Court
                 Court finds grounds to
                       finds grounds to terminate Mother's parental rights pursuant to 32511
                                                                                       §2511 (a)(8).
                                                                                             (a)(8)




III.    The Child's Best Interests

        Havitlg found
        Having  found the
                      the Agency                                       evidence the
                          Agency established with clear and convincing evidence the termination
                                                                                    termination

 grounds for
         for Mother
             Mother and
                    and Father stated in §
                                         $ 2511(a)(2),
                                           2511(a)(2), $§2511(a)(5) and§
                                                                    and$ 2511(a)(8), the Court must
 grounds

                                               serves R.B.S.
 determine whether terminating parental rights serves RB.S. Jr.'s
                                                             Jr.'s bes
                                                                   besttinterest.
                                                                        interest. The
                                                                                  The court must give
                                                                                      Court must give

 "primary determination" to the
                            the child's "developmental, physical,
                                child's "developmental,           and emotional
                                                        physical, and emotional needs."
                                                                                needs."             23
                                                                                                    23
 "primary determination" to

 Pa.C.S.A. 32511(b).
 Pa.CS.A.  § 2511(b). This analysis
                           analysis involves an examination of "intangibles such as love, comfort,


 security, and
 security, and stability." In e
               stability." In re CP.,
                                 C.P., 901
                                       901 A.2d
                                           A.2d 516,
                                                516, 520
                                                     520 (Pa. Super. 2006).
                                                         (Pa. Super. 2006). The
                                                                            The court must assess
                                                                                court must assess he
                                                                                                  the


 bond the children have with their parents
 bond                              parents and whether termination would sever "existing,


                                                   17
necessary,
necessary, and beneficial relationship[sl."
                          relationship[s]" In re K.ZS,
                                                 K.Z.S., 946 A.2d 753, 760 (Pa. Super. 2008)(citing In


re. C.S.,
    CS., 761 A.2d 1197,
                  1197, 1202 (Pa.
                             (Pa. Super.
                                  Super. 2000).
                                         2000). The court must pay "close attention" to the effect


severing the bond with a
severing               aparent
                         parent has on the children. In re L
                                                           L.M.,
                                                             M,, 923 A.2d 505, 511 (Pa. Super.
                                                                                        Super. 207)
                                                                                               2007).


However,
However, the child's needs and welfare are the most important
                                                    important factors.
                                                              factors. In
                                                                       J re.ZS.,
                                                                           K.Z.S.,946
                                                                                  946 A.2d at 760.


       The Court firids
                 finds that there is
                                  is no bond or attachment between R.B_S.
                                                                   R.BS. Jr. and Father. In fact,

testimony
testimony provided by all parties
          provided by     parties indicated that there is a
                                                          a severe trauma response to Father.
                                                                                      Father, The

Court
Court finds that R.B,S.
      finds that R.B.S. Jr.'s
                        Jr's needs and welfare are best met with terminating
                                                                 terminating Father's parental rights.
                                                                                               rights

        The Court
            Court acknowledges
                  acknowledges that
                               that Mother
                                    Mother loves R.B.S. Jr. and does want him
                                                 R.B.S. Jr.               him returned
                                                                              returned to her
                                                                                          her care.
                                                                                              care

The
The Court also takes notice that Mother has worked exceptionally hard to dramatically change her

life.
lie. However,
      However, R.135.
               RBS. Jr.   does have
                      Jr. does have mental
                                    mental health concerns that
                                           health concerns that Mother
                                                                Mother has
                                                                       has not
                                                                           not been able to
                                                                               been able to address
                                                                                            address

given
given the
      the severity
          severity of R.B.S. Jr.'s symptoms.
                      RB.S. Jr's   symptoms.       While R.B.S.
                                                         R.BS. Jr. is confused and does not fully

understand
understand what termination is,
           what termination is, as
                                as reported by both
                                   reported by      his legal
                                               both his legal counsel
                                                              counsel and
                                                                      and the
                                                                          the CAL,
                                                                              GAL, the Court finds
                                                                                   the Court finds


 that R.B.S.
      R.BS Jr.'s
             Jr's mental condition appears
                                   appears to be more stable in his foster home, than in
                                                                                      in the care of

 Mother. Further, there was
 Mother. Further,       was testimony
                            testimony presented
                                      presented that
                                                that while
                                                     while there
                                                           there is
                                                                 is a
                                                                    a bond
                                                                      bond between
                                                                           between Mother
                                                                                   Mother and

 R.B.S. Jr., that bond is not aasafe, secure bond, but rather a
 RB.S.Jr.,                                                    a trauma bond. Therefore, the Court finds

 that terminating Mother's
 that terminating Mother's parental
                           parental rights serves BS.
                                    rights serves R.B.S. Jr.'s
                                                         Jr's developmental,
                                                               developmental, physical, and emotional
                                                                              physical, and emotional

 needs
 needs and welfare.
           welfare

                                                CONCLUSION

         This Court finds the Agency
                              Agency met its burden, by proving through clear
                                                                        dear and convincing

 evidence
 evidence the grounds
              grounds for involuntary
                          involuntary termination of Mother and le'ather's
                                                                Father's parental rights found in



                                                    18
23 Pa.C.S.A. $82511(a)62),
23Pa.CS.A.   §§2511{a)(2), 2511(a)(5), and 2511(a)(8). Further, terminating Mother and Father's


parental
parental rights
         rights is    the
                is in th best
                       e  best interests
                               interests of R.B.S. Jr.
                                            RB.S. Jr

                                                                BY THE COURT:
                                                                       COURT


                                                              ,•lr.• ;.
                                                                AARON L.
                                                                      L GINGRICH
                                                                JUDGE


c:
C:    Alina Reed, Esq
                   Esq,
      Karen Muir, Esq,
                    Esq
                                                                                  "•
                                                                                              ,-,
                                                                                       ·- . ' ,-
                                                                                              .,       --.s
                                                                                                       '   -,
              M. Davis, Esq.
      Jeffrey M                                                                                   '
                                                                                               ,, '
                                                                                                                oe

     Erica Shoaf,
     Bica   Shoat, Esq,
                   Esq.                                                                                              '
                                                                                                                 ''
                                                                                               J
      Brian Baker, Esq.
                    Esq                                                                                    ·:- ',,;
        MCCYS                                                                                  :                 "
        File                                                                                   C.-.)
                                                                                                        ,,,
                                                                                           -   2
                                                                                               �           4




                                                         19